UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7704


KAREEM AKEEM OLATUWAN, SR.,

                    Plaintiff - Appellant,

             v.

DR. OFAGH, Mediko, PC; STUART BROTH, Dentist, Mediko, PC; DIXIE
DELUTIS, Health Service Administrator, Mediko, PC; KYLA BROWN, RN,
Mediko, PC, Director of Nursing; J. WOMACK, Lt., Mediko, PC, Liaison;
ANTIONETTE IRVING, Sheriff, Head of Jail; R. HUNT, Major, Supervisor of Jail
Operations; HAROLD W. CLARKE, Director, Virginia Department of Corrections;
MARK HERRING, Attorney General; LEVAR STONEY, Mayor of Richmond,
Virginia,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:21-cv-00004-HEH-EWH)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Kareem Akeem Olatuwan, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kareem Akeem Olatuwan, Sr., seeks to appeal the district court’s order dismissing

his amended 42 U.S.C. § 1983 complaint without prejudice for failure to file a second

particularized complaint containing specific allegations to support his claims. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). Because the order that Olatuwan seeks to appeal

does not “clearly indicate that no amendment in the complaint could cure the defects in

[his] case,” he may be able to remedy the deficiencies identified by the district court by

filing an amended complaint. Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020)

(internal quotation marks omitted), cert. denied, 141 S. Ct. 1376 (2021). Accordingly, the

court’s dismissal order is neither a final order nor an appealable interlocutory or collateral

order. Id.

       We therefore dismiss this appeal for lack of jurisdiction. Because the district court

has already provided Olatuwan two opportunities to amend, we direct on remand that the

court, in its discretion, either afford Olatuwan another opportunity to amend or dismiss the

complaint with prejudice, thereby rendering the dismissal order a final, appealable

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            DISMISSED AND REMANDED



                                              2